Walker, J.,
concurring in result only. Our decision, I think, should be confined to only two grounds: Eirst. That the agent at Yass had given to Stewart, the engineer of train No. 200, a clearance card which, interpreted by the language of Eule 114®, meant that he had the right to leave the station and proceed with his engine to the next stop. This, I think, *696was evidence of negligence on the part of the .agent at Vass, which might have been the proximate canse of the intestate’s death and should have been submitted to the jury, the negligence of a fellow servant not now being among the ordinary risks which are assumed by an employee of a railroad company. Private Laws of 1897, chap. 55. Second. There was evidence tending to show that it was the duty of the agent at Vass to notify the train dispatcher at Raleigh of the arrival of No. 200 (the engine in charge of Stewart) at Vass, so that orders could be issued to Stewart for his guidance in the further movement of his engine, and in my opinion the failure of the agent at Vass to notify the train dispatcher may have been the.proximate cause of the testator’s death. The decision of either of these two questions in favor of the plaintiff is sufficient to dispose of the case, and it is not necessary to consider or discuss any other matter. Eor these reasons I concur only in the conclusion of the Court, and not in anything said in its opinion which does not bear directly upon the two questions I have mentioned.
Connor, J., concurs in opinion of Walker, J.